Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        09-NOV-2022
                                                        08:01 AM
                                                        Dkt. 4 ODDP


                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



   GEORGE NAOI RICHARDSON, NEIL MAUNAKEA RICHARDSON, and NINIA
                 RICHARDSON-ALDRICH, Petitioners,

                                vs.

                   THE HONORABLE KARIN HOLMA,
        Judge of the Circuit Court of the First Circuit,
               State of Hawaiʻi, Respondent Judge.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CTR-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
            AND FOR WRIT TO STAY THE SALE OF PROPERTY
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Upon consideration of petitioners George Naoi Richardson,

Neil Maunakea Richardson, and Ninia Richardson-Aldrich’s

petition for writ of mandamus, and for writ to stay the sale of

property, filed on November 1, 2022, and the record, the

extraordinary writ requested by petitioners is not warranted.

     Petitioners failed to demonstrate a clear and indisputable

right to the relief requested and a lack of other means to
redress adequately the alleged wrong or to obtain the requested

action.   Kema v. Gaddis, 91 Hawaiʻi 200, 204, 982 P.2d 334, 338

(1999).

     The decision of whether to enter the written order under

Rule 20(a) of the Hawaiʻi Probate Rules (HPR) is within the

discretion of the court.    In re Est. of Kam, 110 Hawaiʻi 8, 24,

129 P.3d 511, 527 (2006).    And, any purported error in the

court’s exercise of this discretion should be raised on appeal,

not mandamus.   Moreover, the failure of the court to enter a

written order under HPR Rule 20(a) does not divest the court of

its statutory jurisdiction.

     IT IS ORDERED that the petition for writ of mandamus and

for writ to stay the sale of property is denied.

           DATED: Honolulu, Hawai‘i, November 9, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2